DETAILED ACTION
	In Reply filed on 06 December 2020, claims 5-10 are pending. Claims 1-4 are withdrawn, and claims 5-10 are elected without traverse to prosecute. Claims 5-10 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II (claims 5-10) in the reply filed on 06 December 2020 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mei Lin Wong on 10 March 2021.

The application has been amended as follows: 
Claim 1.  (canceled)
Claim 2.  (canceled)
Claim 3.  (canceled)
Claim 4.  (canceled)

Claim 5.  (currently amended) A method of preparing  heat resistant polyimide film, characterized in that: the method of preparing  heat resistant polyimide film comprises the steps of:
(a) weighing to obtain 100 parts by weight of polyimide solution, 10 parts to 40 parts by weight of inorganic filler modifier and 0.1 parts to 5 parts by weight of interface coupling agent; adding the 10 to 40 parts of inorganic filler modifier and the 0.1 parts to 5 parts of interface coupling agent to the 100 parts of polyimide solution under a temperature of 90 °C to 120 °C [[and]] while stirring [[conditions]]; and stirring for 10 minutes to 30 minutes to obtain an adhesive agent;
wherein the polyimide solution is manufactured by a process comprising the steps of: 
adding N,N-dimethylacetamide; adding aromatic diamine to the N,N-dimethylacetamide under a nitrogen atmosphere and stirring for 1 hour to 5 hours; then adding aromatic dianhydride and stirring for 1 hour to 5 hours to obtain a mixed solution; adding 4-phenylethynylphthalic anhydride to the mixed solution, stirring and allowing reaction for 1 hour to 5 hours; then adding toluene, heating to a temperature of 120 °C to 130 °C and carrying out reflux reaction for 
wherein a molar ratio of the aromatic dianhydride to the aromatic diamine is (0.50~0.95):1; a mass ratio of the N,N-dimethylacetamide to the toluene is 1:(0.2~0.5); a molar ratio of the aromatic diamine to 4-phenylethynylphthalic anhydride is 1:(0.01~1); and a total number of moles of anhydride functional group in the aromatic dianhydride and the 4-phenylethynyl phthalic anhydride is equal to the number of moles of amino functional group of the aromatic diamine; 

    PNG
    media_image1.png
    866
    665
    media_image1.png
    Greyscale
a ratio of a total mass of the N,N-dimethylacetamide and the toluene to a total mass of the 4-phenylethynylphthalic anhydride, the aromatic dianhydride and the aromatic diamine is (2.5~4):1;

 the heat resistant polyimide film;
wherein the  heat resistant polyimide film has a thickness of 0.30 mm~0.60 mm;
in the step (a), the inorganic filler modifier consists of silicon dioxide (silica)-based substance and substance for increasing interface bonding, and the mass ratio of the silica-based substance and the substance for increasing interface bonding is 1:(0.1~0.5),
the silica-based substance is hollow ceramic microspheres, fumed silica (silicon dioxide in gaseous state), fused silica (melted silicon dioxide) or amorphous silica,
the substance for increasing interface bonding is one or a mixture of two or more selected from the group consisting of: aluminum hydroxide, magnesium hydroxide, molybdenum oxide, aluminum nitride, aluminum oxide, boron nitride and silicon carbide,
in the step (a), the polyimide solution comprises polyimide which has a structural formula of:

    PNG
    media_image2.png
    780
    727
    media_image2.png
    Greyscale

Claim 6. (currently amended) The method of preparing  heat resistant polyimide film according to claim 5, characterized in that: in the step (a), the inorganic filler modifier has an average particle diameter of 0.1 μm to 10 μm.

Claim 7. (currently amended) The method of preparing  heat resistant polyimide film according to claim 5, characterized in that: in the step (a), the interface coupling agent is a silane coupling agent containing amino end group.
Claim 8. (currently amended) The method of preparing  heat resistant polyimide film according to claim 7, characterized in that: the silane coupling agent containing amino end group is selected from the group consisting of: γ-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane and 3-aminopropylmethyldiethoxysilane.
Claim 9. (currently amended) The method of preparing  heat resistant polyimide film according to claim 5, characterized in that: in the step (b), the carrier cloth is selected from the group consisting of: E-glass fiberglass cloth, D-glass fiberglass cloth, S-glass fiberglass cloth, NE-glass fiberglass cloth, T-glass fiberglass cloth and Q-glass fiberglass cloth.
Claim 10. (currently amended) The method of preparing  heat resistant polyimide film according to claim 9, characterized in that: the carrier cloth has a surface density of 100 g/cm2~110 g/cm2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, claim 5 recites limitations in two parts – a first part recites the limitations for a method of preparing a polyimide (PI) solution, and a second part recites the limitations for a method of preparing an adhesive agent and heat resistant film with the adhesive agent. 
Regarding the first part of the method of preparing the PI solution, claim 5 recites (1) a structural formula of the PI, and (2) details of stepwise processes for the synthesis of the PI (solution) and molar ratios of reagents and solvents used for the synthesis.
Ma (Ma et al., “Preparation and Properties of Imidazole-containing Polyimide/Silica Hybrid Films,” Chem. Res. Chin. Univ., 2014, 30(6), 1047-1050, published December 2014) teaches imidazole-containing polyimide/silica (PI/SiO2) hybrid films, and the polyimide is prepared from 3,3′,4,4′-biphenyltetracarboxylic dianhydride (BPDA) and 2,2'-di(p-aminophenyl)-5,5'-bibenzimidazole in N,N-dimethylacetamide (DMAc) by a sol-gel method and thermal imidization (abstract). The PI solution was prepared by adding BPDA into the DMAc solution containing an equimolar amount of diamine 2,2'-di(p-aminophenyl)-5,5'-bibenzimidazole, and the mixture was stirred at room temperature for 12 hrs. to get a viscous polyamic acid (PAA) solution, which is an intermediate structure prior to completion to PI (page 1048, section 2.3, 1st paragraph). Ma also teaches that PI has a chemical structure (page 1049, scheme 1), and the structure corresponds to the recited structure in claim 5, when n is bigger than 1, Ar1 is a connected bond (–), Ar2 is the same structure as recited when R1 is –NH. 
However, Ma does not specifically teach that (1) the PI has a specific chemical structure of the end-capping group, generated by a chemical reaction of 4-phenylethylphthalic anhydride with an amine-containing reagent, (2) details of stepwise processes of the synthesis of the PI (solution) and molar ratios of reagents and solvents used for the synthesis.
Fan (Fan et al., CN 101560371A) teaches a highly temperature-resistant polyimide adhesive and a preparation method of the adhesive (page 1, lines10-11, line 25). The preparation method includes dissolving aromatic diamine, aromatic tetraacid dianhydride, and end-capping agent in an organic solvent (page 1, lines 11-13), and the final polyimide adhesive has excellent heat resistance and bonding properties with good storage stability (page 1, lines 17-19). As an end-capping agent, 4-phenyethynyl phthalic anhydride is used (page 3, line 94; see also Examples 1-13), and the polyimide with the end-capping structure is synthesized (FIGURE 1). Fan also teaches that the preparation method of PI is as follows: first dissolve the aromatic diamine, aromatic tetraacid dianhydride, and end-capping agent in an organic solvent, react at 70-90°C for 4-8 hours to obtain a homogeneous solution, and then homogenizing Toluene is added to the phase solution and refluxed for 6-12 hours at 170-190° C, the toluene is distilled out, and the heating is stopped when the temperature of the reaction system rises above 200°C; and after precipitation, washing, filtration, and drying, a polyimide adhesive is obtained (page 1, lines 11-15; page 2 line 66-78). The mass parts of the above aromatic diamine is 15-250 parts, the mass parts of the aromatic tetraacid dianhydride is 50-400 parts, the mass parts of the end-capping agent is 5-100 parts, the mass parts of the organic solvent It is 400-2000 parts, and the mass parts of toluene is 50-400 parts (page 1, lines 15-17). 
It would be obvious to one of ordinary skill in the art (1) details of times and temperatures for stirring to mix reagents into solvents in a reaction vessel could be optimized in order to completely dissolve reagents in a mixed solution prior to reaction, in which the stirring time for complete dissolution is likely to take more time due to the 
On the other hand, Fan’s reaction condition (i.e., refluxing the reaction vessel for 6-12 hours at 170-190 °C and stopping the reaction when the temperature of the reaction system rises above 200 °C as the toluene distilled out) does not anticipate or establish a prima facie case of obviousness to the reaction condition of claim 5 (i.e., carrying out reflux reaction for 5 hours to 20 hours under at 120 °C -130 °C), as the recited condition is a milder reflux condition in view of the reaction temperature. Moreover, Fan discloses that all reagents - aromatic diamine, aromatic dianhydride, and end-capping agent - are mixed together without an order in an organic solvent, but claim 5 recites that the aromatic amine, the aromatic dianhydride, and the end-capping agent are added in the order as presented, with 1 hour to 5 hours of the time gap between each step, which would yield an advantageous effect on the synthesis of the end-capped PI. 
Ma to have the end-capping group in the polyimide as taught by Fan in order to have excellent heat resistance and bonding properties with good storage stability (Fan: page 1, lines 17-19), Ma in view of Fan does not teach or suggest all the details of the method preparing PI solution as recited in claim 5.   
Regarding the second part for a method of preparing an adhesive agent and heat resistant film with the adhesive agent, Ma teaches The PI/SiO2 hybrid films includes various ratios of PI and SiO2, for example, PI/SiO210 (PI:SiO2=100:11), PI/ SiO215 (PI: SiO2=100:17), PI/ SiO220 (PI: SiO2=100:25), and PI/ SiO225 (PI: SiO2=100:33); page 1048, section 2.3; Table 1). Ma also teaches that the mixture of PAA is used as a source of PI solution (page 1048, section 2.3, 1st paragraph), and the mixture of the PAA solution and SiO2 solution is stirred at room temperature for 5 h (page 1048, section 2.3, 2nd paragraph). 
However, Ma does not specifically teach that (1) the inorganic filler modifier includes substance for increasing interface bonding in a mass ratio of 0.1-0.5 to the mass ratio of the silicon dioxide-based substance, and it is selected from the group consisting of aluminum hydroxide, magnesium hydroxide, molybdenum oxide, aluminum nitride, aluminum oxide, boron nitride, and silicon carbide, (2) the PI film includes 0.1-5 parts by weight of interface coupling agent, and (3) an adhesive agent is obtained by mixing the PI solution, the inorganic filler modifier including the substance for increasing interface bonding, and the interface coupling agent under a temperature of 90 °C to 120 °C while stirring and stirring for 10 minutes to 30 minutes.  
 Kawahara (Kawahara et al., US 20200032064 A1) teaches a resin material capable of effectively improving the insulating properties and the thermal conductivity, and the resin includes first and second boron nitride aggregate particles and a binder resin in order to have high thermal conductivity and good tensile strength and modulus of elasticity (abstract). The resin material may include an insulating filler either organic or inorganic, which is neither the first nor the second boron nitride aggregate particles, and examples of the material of the inorganic insulating filler include nitrogen compounds (boron nitride, aluminum nitride, silicon nitride, carbon nitride, and titanium nitride), carbon compounds (silicon carbide, fluorocarbon, boron carbide, titanium carbide, tungsten carbide, and diamond), and metal oxides (silica, alumina, zinc oxide, magnesium oxide, and beryllium oxide), and the thermal conductivity of the cured product is further improved by using some preferable fillers (¶ [0154], ¶ [0157]). On the other hand, Kawahara does not explicitly teach that the mass ratio of the inorganic filler (for example, silica) and the first and the second aggregate particles (i.e., boron nitride) is 1: (0.1-0.5) as recited in claim 5. 
Nakajima (Nakajima et al., US 20100055365 A1) teaches a polyimide tube, having a high thermal conductivity and a good tensile strength and modulus of elasticity, composed of a polyimide resin composition in which 5 - 23.5 volume % of boron nitride and 1-15 % volume % of an acicular substance are dispersed as a filler in a polyimide resin (abstract, ¶ [0001]). A polyimide tube can be obtained by a method of applying an organic solvent solution of a polyimide precursor (PAA) to the outer surface of a columnar metal mold or the outer surface or the inner surface of a cylindrical metal mold, drying, and then curing (imidization) by heating (¶ [0045]- ¶ [0046]). Nakajima a coupling agent, for example, a known silane coupling agent or titanate coupling agent (¶ [0067]). The aciculate substance means a fibrous substance such as carbon nanotube, titanium oxide, zinc oxide, potassium titanate, aluminum borate, silicon carbide, silicon nitride, magnesium sulfate, calcium silicate, calcium carbonate, and graphite silicon carbide (¶ [0068]). Nakajima also discloses that it is known that a polyimide composition for an endless film is made by mixing polyimide with an inorganic filler such as carbon black, silicon carbide, or silica (¶ [0008]). On the other hand, Nakajima does not explicitly teach that the composition includes 0.1 - 5 parts by weight of interface coupling agent (compared to 100 parts by weight of polyimide solution) as recited in claim 5. 
Ma in view of Fan, Kawahara, Nakajima teaches at least one element of an adhesive agent, i.e., PI and SiO2 (the silica-based substance of the inorganic filler), boron nitride (the substance for increasing interface bonding of the inorganic filler), and a coupling agent (the interface coupling agent), respectively, and the intended purpose of this instant invention of preparing a heat resistant film would be relevant to the intended purposes of Kawahara and Nakajima for improving insulating properties or thermal conductivity (Kawahara: abstract; Nakajima: ¶ [0001]). However, Ma in view of Fan, Kawahara, and Nakajima does not anticipate or establish a prima facie case of obviousness to the recited compositions of each element (i.e., the PI solution, the inorganic filler modifier including the substance for increasing interface bonding, and the 
Moreover, Ma and Nakajima disclose that a polyimide precursor solution (i.e., PAA in solution) is used for making a film and a tube, respectively (Ma: page 1048, section 2.3, 1st paragraph, Nakajima: ¶ [0045] - ¶ [0046]), and Ma also teach that the mixture of the PAA solution and the SiO2 solution is stirred at room temperature for 5 h (Ma: page 1048, section 2.3, 2nd paragraph). On the other hand, claim 5 sets forth that the PI solution is weighted and mixed with other elements at a specific temperature 90 °C to 120 °C to obtain an adhesive agent, and the agent is casted on a drum to make a film. The specific temperature of a heating condition during the mixing process could be induced from the relative differences of solubility or viscosity of the PI solution from the ones of the PAA solution of Ma and Nakajima. Therefore, Ma in view of Fan, Kawahara, and Nakajima does not teach, suggest, or motivate all the claimed compositions of each element for an adhesive agent and the specific conditions of making it. 
Therefore, in the totality of the first part for a method of preparing the PI solution and the second part for a method of preparing an adhesive agent and heat resistant film with the adhesive agent, Ma in view of Fan, Kawahara, and Nakajima does not teach, suggest, or motivate all the claimed limitations for the reasons as presented above (on pages 10-11 and pages 13-14 in this OA), as improper hindsight reasoning would be necessary to meet all the specific conditions recited in claim 5 to be taught by modified Ma. Thus, claim 5 would be allowable, and claims 6-10 would be allowable as being dependent from claim 5. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744